Citation Nr: 0217886	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right meniscectomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 2, 1973, to 
January 23, 1974.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  An unappealed October 1976 RO rating decision 
originally denied service connection for residuals of a 
right meniscectomy.

3.  Evidence associated with the claims file subsequent to 
the October 1976 RO rating decision is neither cumulative 
nor redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a right meniscectomy.

4.  The veteran's residuals of a right meniscectomy 
preexisted his entry into active service.

5.  The veteran's preexisting residuals of a right 
meniscectomy did not increase in disability during service 
beyond the natural progress of the disorder.


CONCLUSIONS OF LAW

1.  The October 1976 RO decision that denied service 
connection for residuals of a right meniscectomy is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2002).

2.  Evidence received since the October 1976 final RO 
decision is new and material, and the requirements to 
reopen the claim for service connection for residuals of a 
right meniscectomy have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2002).

3.  The veteran's residuals of a right meniscectomy were 
not aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed for service connection for 
residuals of a right meniscectomy in August 1976.  The 
evidence for consideration at the time consisted of the 
service medical records, which noted history of a right 
knee injury and subsequent surgery to repair it on the 
veteran's December 1972 entrance examination, as well as 
some right knee pain complaints during service.  The 
evidence also included lay statements from the veteran as 
to current disability and its relationship to service.  
The RO denied the claim in an October 1976 rating 
decision, stating that there was no evidence of 
aggravation of the veteran's preexisting condition to a 
compensable degree during service.  As the veteran did not 
appeal this decision, it became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200. 

In August 2000, the veteran filed a request to reopen his 
claim.  In support of his request, he submitted VA 
treatment records dated from April 2000 to September 2000.  
A September 2000 VA examination was also conducted, where 
the examiner noted the veteran's current right knee pain 
complaints in her report.  The RO declined to reopen the 
claim in an October 2000 rating decision, finding that 
these VA treatment records and recent examination 
findings, although new, were not material, as they did 
still not show aggravation of the veteran's preexisting 
condition during service.

Subsequent to the October 2000 rating decision, but before 
submission to the Board, additional evidence was 
associated with the claims folder.  VA treatment records 
dated from October 2000 to April 2001 were supplied by the 
veteran, including an October 2000 comment from a 
physician's assistant that his current right knee problems 
were related to service.  The veteran also submitted new 
lay statements in support of his claim, commenting that 
his right knee was aggravated during service, and also 
reporting undocumented comments made to him by the 
September 2000 VA examiner concerning aggravation.

Supplemental information for the record also included July 
2001 and December 2001 VA examination reports.  The July 
2001 VA examiner diagnosed current right knee pain, but in 
response to a RO inquiry as to whether it was at least as 
likely as not that in-service injuries aggravated the pre-
service knee condition and whether current findings could 
be linked to service, the examiner deferred the question 
for consideration by an orthopedic specialist.  The RO 
scheduled another examination in December 2001, where a 
different VA examiner evaluated the veteran, and diagnosed 
right knee meniscal injury and degenerative changes.  This 
examiner commented that a review of the service medical 
records showed a history of right knee injury in 1971, 
requiring arthroscopic surgery, two years before service, 
and documented the return of some knee symptoms in 
service, suggesting some meniscal irritation.  The 
examiner noted that there was no evidence in the service 
medical records of any specific additional knee injury.  
The examiner commented that over the years, the veteran 
has had progressive changes in the right knee consistent 
with his initial meniscal injury, and that based on the 
information, including the lack of a specific injury, it 
is unlikely that the veteran sustained a permanent 
aggravation of his preexisting condition while in service.  

On its own determination, the Board finds that additional 
evidence associated with the claims file since October 
1976 is both new and material.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board notes that 
none of this evidence was available at the time of the 
prior decision in this matter, and therefore considers it 
to be new.  The Board also finds that some of this new 
evidence is material to the claim.  At the time of the 
October 1976 rating decision, there was no competent 
medical evidence of record specifically opining as to 
whether the veteran's preexisting residuals of a right 
knee meniscectomy were aggravated during service.  The 
December 2001 VA examiner's report, however, addresses 
this question in detail.  This new report is neither 
cumulative nor redundant of evidence already on record, 
and so it is also material to the claim.  Accordingly, 
this evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim, and so 
the Board will reopen the claim for full review.

The Board is satisfied that the RO has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claims, as well as the applicable laws and regulations, as 
indicated in the October 2000 rating decision, the 
November 2000 statement of the case, the January 2002 
supplemental statement of the case, and in letters from 
the RO.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as noted in 
correspondence dated in May 2001.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence 
was associated with the claims file, noting that it 
contains service medical records and VA treatment records.  
The veteran was also given VA examinations in September 
2000, July 2001 and December 2001.  Lastly, he was 
afforded the opportunity for a hearing, which was declined 
in writing in June 2001.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 
1110.  Service connection connotes many factors, but 
basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a). 

For a preexisting injury or disease to have been 
aggravated by active service, there must be an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Where the veteran experiences an increase 
in disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by 
clear and unmistakable evidence (obvious or manifest).  38 
C.F.R. § 3.306(b).  A temporary worsening of symptoms, 
however, rather than a deterioration of the condition 
itself, cannot be considered to be aggravation of a 
preexisting injury or disease and is not a basis for 
invoking the presumption.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
presumption of soundness is not for application in 
evaluation of this claim, because the right meniscectomy 
was documented on the veteran's December 1972 enlistment 
examination record.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in 
which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against 
the claim.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board).  In the present 
case, the Board finds the uncontroverted December 2001 VA 
examiner's opinion to be probative in this matter, and 
therefore adopts his opinion that the veteran's 
preexisting residuals of a right meniscectomy were not 
aggravated during service.

The Board notes that in October 2000, a VA physician's 
assistant related the veteran's current right knee 
problems to his service.  She did not, however, opine as 
to whether the veteran's preexisting right knee problems 
were aggravated during service.  Her comments, therefore, 
do not contradict the December 2001 VA examiner's opinion.  
The Board also recognizes the veteran's comments as to 
aggravation of his right knee problem during service, as 
well as his report of the September 2000 VA examiner's 
opinion of aggravation, but notes that there must be 
medical evidence of record to support his contentions.  
The veteran, as a layman and not a physician, is not 
competent to give an opinion regarding medical causation 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board accordingly finds that the veteran's preexisting 
residuals of a right meniscectomy were not aggravated 
during his active service, and therefore holds that the 
claim may not be service-connected under the law.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a 
right meniscectomy is reopened.

Entitlement to service connection for residuals of a right 
meniscectomy is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

